


 
 

 
Tahoe Stateline Venture, LLC
 
 
Real Estate Term Loan: 412864-1

 
GUARANTY
 
 This guaranty is dated as of December 15, 2014.  It is by OWENS REALTY
MORTGAGE, INC., a Maryland corporation (“Guarantor”), to and in favor of
RABOBANK, N.A., a national banking association (“Lender”).
 
 Lender has extended or will extend credit or other financial accommodations to
TAHOE STATELINE VENTURE, LLC, a California limited liability company
(“Borrower”), under the terms and conditions of a Credit Agreement between
Borrower and Lender dated as of the date of this guaranty (that agreement, the
"Credit Agreement").  Each capitalized term used in this guaranty that is
defined in the Credit Agreement and not defined in this guaranty will have the
meaning specified in the Credit Agreement.  This guaranty will be interpreted in
accordance with the Drafting Conventions.
 
 Guarantor has an economic interest in Borrower or will otherwise obtain a
material financial benefit from Lender's extension of credit to
Borrower.  Lender requires that Guarantor execute this guaranty as a condition
of the Credit Agreement.
 
 To induce Lender to extend credit to Borrower, and in consideration thereof,
Guarantor agrees:
 
1.  Guaranty.  Guarantor absolutely, unconditionally and irrevocably guarantees
to Lender the full and prompt payment when due (whether at stated maturity or
earlier, by reason of acceleration or otherwise), and at all times thereafter,
and the full and prompt performance when due, of the Guaranteed Obligations (as
defined herein), strictly in accordance with the terms of this guaranty, the
Credit Agreement and the other Loan Documents.  If at any time Borrower fails,
neglects, or refuses to pay when due or perform when due any of the Guaranteed
Obligations, then Guarantor shall pay or perform or cause to be performed such
Guaranteed Obligations as required under the terms and conditions of this
guaranty and the Loan Documents.
 
2.  Guaranteed Obligations.  The term "Guaranteed Obligations" means:
 
(a)           all Obligations (as defined in the Credit Agreement),
including  the Real Estate Term Loan Note dated as of the date of this guaranty,
from Borrower to Lender in the original principal amount of $14,500,000.00;
 
(b)           all other obligations of Borrower to Lender, whether now existing
or hereafter incurred or created, whether voluntary or involuntary, whether
obligatory or non-obligatory; whether due or not due, whether absolute or
contingent, or whether incurred directly or acquired by assignment or otherwise;
and
 
(c)           any of the foregoing that arises after the filing of a petition by
or against Borrower under an Insolvency Proceeding.
 
3.  Rights of the Lender.  Lender may perform any or all of the following acts
at any time, without notice to Guarantor and without affecting Guarantor's
obligations under this guaranty:
 
(a)           create new Guaranteed Obligations, or alter the terms of any
Guaranteed Obligation, including renewing, compromising, extending or
accelerating, or otherwise changing the time for payment or performance of, or
increasing or decreasing the rate of interest on, the Loan or any portion
thereof;
 
(b)           take and hold security for the payment and performance of the
Guaranteed Obligations or this guaranty, accept additional or substituted
security for either, and subordinate, exchange, enforce, waive, release,
compromise, fail to perfect and sell or otherwise dispose of any such security;
 
(c)           direct the order and manner of any sale of all or any part of any
security now or later to be held for the Guaranteed Obligations or this
guaranty, and the Lender may also bid at any such sale;
 
(d)           apply any payments or recoveries from Borrower, Guarantor or any
other source, and any proceeds of any security, to the Guaranteed Obligations in
such manner, order and priority as the Lender may elect, whether or not those
obligations are guaranteed under this guaranty or secured at the time of the
application;
 
(e)           otherwise exercise any right or remedy it may have against
Borrower, Guarantor or any other guarantor of the Guaranteed Obligations or any
security interest it might have, including the right to foreclose upon any such
security by judicial or non-judicial foreclosure;
 
(f)           release Borrower of its liability for the Loan or any portion
thereof;
 
80241.00434\9465920.1
 

--------------------------------------------------------------------------------

 
(g)           substitute, add or release any one or more makers, guarantors or
endorsers;
 
(h)           extend other credit to Borrower, with or without taking or holding
security for the credit so extended; and
 
(i)           assign the Guaranteed Obligations, this guaranty, or the other
Loan Documents in whole or in part to the extent provided in the Credit
Agreement.
 
4.  Guaranty Absolute and Unconditional.  Guarantor agrees that so long as any
Guaranteed Obligations are unpaid or unsatisfied, Guarantor shall not be
released by or because of the taking, or failure to take, any action that might
in any manner or to any extent vary the risks of Guarantor under this guaranty
or that, but for this section, might discharge or otherwise reduce, limit, or
modify Guarantor's obligations under this guaranty.  Guarantor waives and
surrenders any defense to any liability under this guaranty based upon any such
action, including but not limited to any action of Lender described in Section
3.  It is the express intent of Guarantor that Guarantor’s obligations under
this guaranty are and shall be absolute and unconditional.
 
5.  Guarantor's Waivers.  Guarantor hereby irrevocably waives any defenses it
may now have or hereafter acquire that relate in any way to any of the
following:
 
(a)           any right to require Lender to proceed against Borrower or any
other guarantor of the Guaranteed Obligations, proceed against or exhaust any
security received from Borrower, Guarantor or any other guarantor of the
Guaranteed Obligations or otherwise marshal the assets of Borrower, Guarantor or
any other guarantor of the Guaranteed Obligations, or pursue any other remedy in
Lender's power whatsoever;
 
(b)           any defense arising as a result of Borrower’s use of the proceeds
of any borrowing;
 
(c)           any defense that results from the absence, impairment or loss of
any right of reimbursement, subrogation, contribution or other right or remedy
of Guarantor against Borrower, any other guarantor of the Guaranteed Obligations
or any security;
 
(d)           any setoff or counterclaim of Borrower or any defense arising by
reason of any disability or other defense of Borrower, or the cessation from any
cause whatsoever of the liability of Borrower (including the lack of validity or
enforceability of any Loan Document or any agreement or instrument relating
thereto;
 
(e)           any defense based on any claim that Guarantor's obligations exceed
or are more burdensome than those of Borrower; and upon any law, rule or
regulation which provides that the obligation of a surety must not be greater or
more burdensome than the obligation of the principal;
 
(f)           the benefit of any statute of limitations affecting Guarantor's
liability hereunder;
 
(g)           any appraisement, valuation, stay, extension, moratorium,
redemption or similar law or similar rights for marshalling;
 
(h)           until all obligations of Borrower to Lender have terminated and
all of the Guaranteed Obligations have been fully, finally and indefeasibly
paid, any right to revoke this Guaranty;
 
(i)           any defense arising from an election for the application of
Section 1111(b)(2) of the Bankruptcy Code (Title 11, United States Code) or any
successor statute which applies to the Guaranteed Obligations;
 
(j)           any defense based upon any borrowing or grant of a security
interest under Section 364 of the Bankruptcy Code (Title 11, United States Code)
or any successor statute;
 
(k)           any taking, exchange, release or non-perfection of any Collateral
or any other collateral, or any taking, release or amendment or waiver of, or
consent to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;
 
(l)           any change, restructuring or termination of the corporate
structure or existence of any Loan Party;
 
(m)           any failure on the part of Lender to disclose to any Loan Party
any information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to Lender (Guarantor is waiving any duty on the part of the
Lender to disclose such information); or
 
(n)           the failure of any other Person to execute or deliver this
Guaranty or any other guaranty or agreement or the release or reduction of
liability of any other guarantor or surety with respect to the Guaranteed
Obligations.
 
Tahoe Stateline Venture, LLC
Guaranty
 
80241.00434\9465920.1
2

--------------------------------------------------------------------------------

 
6.  Waiver of Revocation.  Guarantor hereby unconditionally and irrevocably
waives any right to revoke this guaranty and acknowledges that this guaranty is
continuing in nature and applies to all Guaranteed Obligations, whether existing
now or in the future, and shall continue in effect until all obligations of
Lender to extend credit to Borrower have terminated and all of the Guaranteed
Obligations have been fully, finally and indefeasibly paid.
 
7.  Waiver of Subrogation.  So long as or any Guaranteed Obligations are unpaid
or unsatisfied, Guarantor waives to the extent permitted by Applicable Law any
right of subrogation, reimbursement, indemnification, and contribution
(contractual, statutory, or otherwise) including, without limitation, any claim
or right of subrogation under the Bankruptcy Code (Title 11, United States Code)
or any successor statute, arising from the existence or performance of this
guaranty, and Guarantor waives to the extent permitted by Applicable Law any
right to enforce any remedy that Lender now has or may hereafter have against
Borrower, and waives any benefit of, and any right to participate in, any
security now or hereafter held by Lender.
 
8.  Waiver of Notices.  Guarantor waives all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor, notices of intent to accelerate, notices of acceleration, notices of
any suit or any other action against Borrower or any other Person, any other
notices to any party liable on any Loan Document (including Guarantor), notices
of acceptance of this guaranty, notices of the existence, creation, or incurring
of new or additional Guaranteed Obligations or any other indebtedness,
liabilities or obligations of Borrower to Lender, and notices of any fact that
might increase Guarantor’s risk.
 
9.  Waivers of Other Rights and Defenses.
 
(a)  GUARANTOR HEREBY FURTHER WAIVES ANY RIGHTS OF SUBROGATION, REIMBURSEMENT,
INDEMNIFICATION, AND CONTRIBUTION OF ANY OTHER RIGHTS AND DEFENSES THAT ARE OR
MAY BECOME AVAILABLE TO GUARANTOR BY REASON OF SECTIONS 2787 TO 2855, INCLUSIVE,
SECTION 2899 OR SECTION 3433 OF THE CALIFORNIA CIVIL CODE OR SECTION 3605 OF THE
CALIFORNIA COMMERCIAL CODE.  GUARANTOR HAS BEEN MADE AWARE OF THE PROVISIONS OF
CALIFORNIA CIVIL CODE SECTION 2856, HAS READ AND UNDERSTANDS THE PROVISIONS OF
THAT STATUTE, HAS BEEN ADVISED BY ITS COUNSEL AS TO THE SCOPE, PURPOSE AND
EFFECT OF THAT STATUTE, AND BASED THEREON, AND WITHOUT LIMITING THE FOREGOING
WAIVERS, GUARANTOR AGREES TO WAIVE ALL SURETYSHIP RIGHTS AND DEFENSES DESCRIBED
IN CALIFORNIA CIVIL CODE SECTION 2856(a).
 
(b) The provisions of this Section 9(b) are applicable if any Guaranteed
Obligation is or becomes secured by real property;
 
(i) Guarantor waives all rights and defenses that Guarantor may have because any
of the Guaranteed Obligations is secured by real property.  This means, among
other things:  (i) Lender may collect from Guarantor without first foreclosing
on any real or personal property collateral pledged by Borrower; and (ii) if
Lender forecloses on any real property collateral pledged by Borrower:  (1) the
amount of the Guaranteed Obligations may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price, and (2) Lender may collect from Guarantor even if
Lender, by foreclosing on the real property collateral, has destroyed any right
Guarantor may have to collect from Borrower.  This is an irrevocable and
unconditional waiver of any rights and defenses Guarantor may have because any
of the Guaranteed Obligations is secured by real property.  THESE RIGHTS AND
DEFENSES INCLUDE, BUT ARE NOT LIMITED TO, ANY RIGHTS OR DEFENSES BASED UPON
SECTION 580a, 580b, 580d, OR 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE.
 
(ii) Guarantor waives all rights and defenses arising out of an election of
remedies by Lender, even though the election of remedies, such as non-judicial
foreclosure with respect to security for any Guaranteed Obligation, has
destroyed Guarantor’s rights of subrogation and reimbursement against the
principal under the Guaranteed Obligation by the operation of Section 580d of
the Code of Civil Procedure or otherwise.
 
10.  Fraudulent Transfer Limitation.  If, in any action to enforce this
guaranty, any court of competent jurisdiction determines that enforcement of it
against Guarantor for the full amount of the Guaranteed Obligations is not
lawful under or would be subject to avoidance under Section 548 of the
Bankruptcy Code (Title 11, United States Code) or any successor statute, or any
comparable state law, the liability of Guarantor under this guaranty shall be
limited to the maximum amount lawful and not subject to such avoidance.
 
11.  Security. To secure all of Guarantor's obligations hereunder, Guarantor
hereby assigns and grants to Lender a security interest in all moneys,
securities, and other property of Guarantor now or hereafter in the possession
of Lender, all deposit accounts of Guarantor maintained with Lender, and all
proceeds thereof.  Upon default or breach of any of Guarantor's obligations to
Lender, Lender may apply any deposit account to reduce the Guaranteed
Obligations, and may foreclose on any collateral as provided in the UCC and in
any security agreements between Lender and Guarantor.
 
Tahoe Stateline Venture, LLC
Guaranty
 
80241.00434\9465920.1
3

--------------------------------------------------------------------------------

 
12.  Reinstatement of Guaranty.  If this guaranty is revoked, returned, or
canceled, and subsequently any payment or transfer of any interest in property
by Borrower to Lender is rescinded or must be returned by Lender to Borrower,
this guaranty shall be reinstated with respect to any such payment or transfer,
regardless of any such prior revocation, return, or cancellation.
 
13.  Stay of Acceleration.  In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed upon the insolvency,
bankruptcy, or reorganization of Borrower or otherwise, all such Guaranteed
Obligations guaranteed by Guarantor shall nonetheless be payable by Guarantor
immediately if requested by Lender.
 
14.  Subordination.  Any obligations of Borrower to Guarantor, now or hereafter
existing, including but not limited to any obligations to Guarantor as subrogee
of Lender or resulting from Guarantor's performance under this guaranty, are
hereby subordinated to the Guaranteed Obligations.  In addition to Guarantor's
waiver of any right of subrogation as set forth in this guaranty with respect to
any obligations of Borrower to Guarantor as subrogee of Lender, Guarantor agrees
that, if Lender so requests, Guarantor shall not demand, take, or receive from
Borrower, by setoff or in any other manner, payment of any other obligations of
Borrower to Guarantor until the Guaranteed Obligations has been paid in full and
any commitments of Lender or facilities provided by Lender with respect to the
Guaranteed Obligations have been terminated.  If any payments are received by
Guarantor in violation of such waiver or agreement, such payments shall be
received by Guarantor as trustee for Lender and shall be paid over to Lender on
account of the Guaranteed Obligations, but without reducing or affecting in any
manner the liability of Guarantor under the other provisions of this
guaranty.  Any security interest, lien, or other encumbrance that Guarantor may
now or hereafter have on any property of Borrower is hereby subordinated to any
security interest, lien, or other encumbrance that Lender may have on any such
property.
 
15.  Representations.  Guarantor represents and warrants to Lender that:
 
(a)           the address of Guarantor's place of business, or if Guarantor has
more than one place of business, then the address of Guarantor's chief executive
office, is shown next to Guarantor's signature below;
 
(b)           Guarantor is duly organized and validly existing under the laws of
the state of its organization, is qualified and in good standing in all states
in which it is doing business, and the execution, delivery and performance of
this guaranty and the other Loan Documents to which Guarantor is a party are
within its powers, have been duly authorized, and are not in contravention of
any law or the terms of its governing documents;
 
(c)           to Guarantor’s knowledge, this guaranty and the other Loan
Documents to which Guarantor is a party do not conflict with Guarantor’s
organizational documents, other constitutive documents or any Applicable Law,
and no action, consent or approval is required by any Governmental Authority or
any other Person in connection with the execution, delivery and performance by
Guarantor of this guaranty and the other loan documents to which it is a party;
 
(d)           this guaranty and the other Loan Documents to which Guarantor is a
party are legal, valid and binding agreements of Guarantor, enforceable against
Guarantor in accordance with their terms and any instrument or agreement
required hereunder or thereunder, when executed and delivered, shall be
similarly legal, valid, binding and enforceable;
 
(e)           the Financial Information is complete and accurate, correct and
sufficiently complete in all material respects as to the financial condition of
Guarantor (and, if applicable, any partners, shareholders, members, or other
principals of Guarantor), including any material contingent liabilities, and
since the date such Financial Information was provided to Lender, there has been
no material adverse change in the financial condition of Guarantor (and, if
applicable, such other Persons);
 
(f)           all information submitted to Lender by or on behalf of Guarantor
in connection with this guaranty and the other Loan Documents is correct,
complete, and not misleading in any material respect;
 
(g)           there is no lawsuit, tax claim or other dispute pending or
threatened against Guarantor;
 
(h)           Guarantor is not the subject of any judgment, writ, injunction,
decree, or rule of any court, arbitrator or other Governmental Authority;
 
(i)           this guaranty does not conflict with, nor is Guarantor in default
under, any agreement or arrangement in effect providing for or relating to
extensions of credit or other indebtedness or any nature in respect of which
Guarantor is in any manner directly or contingently obligated;
 
Tahoe Stateline Venture, LLC
Guaranty
 
80241.00434\9465920.1
4

--------------------------------------------------------------------------------

 
(j)           Guarantor has filed all tax returns (federal, state, and local)
required to be filed and have paid all taxes, assessments, and governmental
charges and levies thereon to be due, including interest and penalties;
 
(k)           Guarantor has not received any notice of violation of any
applicable laws, is in compliance with all Applicable Laws, and there are no
claims, actions, proceedings or investigations pending or threatened against
Guarantor with respect to any violations of Applicable Laws; and
 
(l)           Guarantor knows of no event which is, or with notice or lapse of
time or both would be, an Event of Default.
 
16.  SUBMISSIONS.  GUARANTOR'S SUBMISSION OF ANY REPORT, RECORD OR OTHER
INFORMATION, FROM TIME TO TIME, WHETHER OR NOT REQUIRED UNDER THE LOAN
DOCUMENTS, WILL BE DEEMED TO BE ACCOMPANIED BY A REPRESENTATION AND WARRANTY BY
GUARANTOR THAT SUCH REPORT, RECORD OR INFORMATION IS COMPLETE AND ACCURATE IN
ALL MATERIAL RESPECTS, AS OF THE DATE OF SUCH SUBMISSION AND DOES NOT OMIT TO
STATE ANY MATERIAL FACT NECESSARY TO MAKE THE INFORMATION CONTAINED THEREIN NOT
MISLEADING.
 
17.  Guarantor Covenants. So long as or any Guaranteed Obligations are unpaid or
unsatisfied, Guarantor shall furnish to Lender all documents relating to
Guarantor as required in the Reporting Requirements section of the Credit
Agreement and shall comply with any covenants and/or restrictions that relate to
Guarantor under the Credit Agreement.  In addition, Guarantor shall:  (a) comply
in all respects with all Applicable Laws and pay before delinquency, all taxes,
assessments, and governmental charges imposed upon the Guarantor or its
property; (b) maintain and preserve all rights, privileges, and franchises
Guarantor now has; and make any repairs, renewals, or replacements to keep the
Guarantor's properties in good working condition; (c) Guarantor shall preserve
and maintain its existence and good standing in the jurisdiction of its
formation, and qualify and remain qualified to conduct its business in each
jurisdiction in which such qualification is required; and (d) at any reasonable
time and from time to time, permit Lender or any of its agents or
representatives to examine and make copies of and abstracts from the records and
books of, and visit the properties of, Guarantor and to discuss the affairs,
finances, and accounts of Guarantor with (if Guarantor is other than a natural
person) officers, directors, partners, or managers or Guarantor, as applicable;
Guarantor's independent accountants; and any other Person dealing with
Guarantor.
 
18.  Events of Default.  The occurrence of any of the following shall constitute
an "Event of Default" under this guaranty:
 
(a)           an Event of Default (as defined in the Credit Agreement);
 
(b)           Guarantor fails to perform any of the Guaranteed Obligations;
 
(c)           Guarantor revokes this guaranty (or attempts to revoke this
guaranty) or this guaranty becomes ineffective for any reason;
 
(d)           a default under any agreement or undertaking to which Guarantor is
a party other than the Loan Documents, which is not cured with any applicable
cure or grace period, if any;
 
(e)           a Material Adverse Effect as to Guarantor; and
 
(f)           the occurrence or nonoccurrence of any event or events which
causes Lender to deem itself insecure.
 
19.  Remedies.  Upon an Event of Default, Lender shall have all of the remedies
of a creditor and, to the extent applicable, of a secured party, under all
Applicable Law.  Without limitation, to the extent permitted by law, Lender may,
at its option and without notice or demand:  (a) declare any Guaranteed
Obligations due and payable at once; and (b) take possession of any collateral
pledged by Borrower or Guarantor, wherever located, and sell, resell, assign,
transfer, and deliver all or any part of the collateral at any public or private
sale or otherwise dispose of any or all of the collateral in its then condition,
for cash or on credit or for future delivery, and in connection therewith Lender
may impose reasonable conditions upon any such sale; and set off against any or
all liabilities of Guarantor all money owed by Lender or any of its agents or
affiliates in any capacity to Guarantor, whether or not due, and also set off
against all other liabilities of Guarantor to Lender all money owed by Lender in
any capacity to Guarantor.  Lender, unless prohibited by law the provisions of
which cannot be waived, may purchase all or any part of the collateral to be
sold, free from and discharged of all trusts, claims, rights of redemption and
equities of Borrower or Guarantor whatsoever.  If exercised by Lender, Lender
shall be deemed to have exercised its right of setoff and to have made a charge
against any such money immediately upon the occurrence of such default although
made or entered on the books subsequent thereto.  Notwithstanding the foregoing
provision of this paragraph, in the event of an actual or deemed entry of an
order for relief with respect to Guarantor under the Bankruptcy Code (Title 11,
United States Code) or any successor statute, the Guaranteed Obligations shall
automatically become due and payable.
 
Tahoe Stateline Venture, LLC
Guaranty
 
80241.00434\9465920.1
5

--------------------------------------------------------------------------------

 
20.  Information Regarding Borrower and the Collateral.  Before signing this
guaranty, Guarantor investigated the financial condition and business operations
of Borrower, the present and former condition, uses and ownership of the
collateral, and such other matters as Guarantor deemed appropriate to assure
itself of Borrower's ability to discharge its obligations under the Loan
Documents.  Guarantor assumes full responsibility for that due diligence, as
well as for keeping informed of all matters which may affect Borrower's ability
to pay and perform its obligations to Lender.  Lender has no duty to disclose to
Guarantor any information which Lender may have or receive about Borrower's
financial condition or business operations, the condition or uses of the
collateral, or any other circumstances bearing on Borrower's ability to perform.
 
21.  Revival and Reinstatement.  If Lender is required to pay, return or restore
to Borrower or any other person any amounts previously paid on the Loan because
of any Insolvency Proceeding of Borrower, any stop notice or any other reason,
the obligations of Guarantor shall be reinstated and revived and the rights of
Lender shall continue with regard to such amounts, all as though they had never
been paid.
 
22.  Expenses.  Lender may, at its option, pay any tax, assessment, or other
governmental levy, any insurance premium or any other expense or charge required
to be paid or caused to be paid by Guarantor under the terms of any Collateral
Document, if any, to which Guarantor is a party (and not timely paid by
Guarantor) (those Collateral Documents, "Guarantor Collateral Documents" and all
such payments, "Lender Advancements").  Guarantor shall pay on demand (a) Lender
Advancements; (b) all costs and expenses incurred by Lender in connection with
the preparation, execution, delivery, filing, and administration of the Loan
Documents to which Guarantor is a party or required under any Loan Document to
which Guarantor is a party (including Legal Fees incurred in connection with the
preparation of the Loan Documents and advising Lender as to its rights) (c) the
cost of any credit verification reports and field examinations of Guarantor's
books and records, inspections of the Collateral granted by Guarantor under any
Guarantor Collateral Documents, if any; appraisals and reappraisals of the
Collateral granted by Guarantor under any Guarantor Collateral Documents, if
any, required by Lender, surveys and environmental site assessments of any real
property included in the collateral, and title insurance required by Lender, and
appraisals and reappraisals of the Collateral granted by Guarantor required by
Lender; (d) all costs and expenses incurred by Lender in connection with
enforcement of the Loan Documents to which Guarantor is a party or required
under any Loan Document to which Guarantor is a party, or any amendment,
modification, or supplement thereto, whether by negotiation, legal proceedings,
or otherwise, including in the context of any Insolvency Proceeding; (e) all
sums advanced or spent by Lender for the maintenance or preservation of the
Collateral granted by Guarantor under any Guarantor Collateral Document, if any;
and (f) all other expenditures that Lender may make under the provisions of the
Loan Documents or for the benefit of Guarantor, including Legal Fees.
 
23.  Additional and Independent Obligations.  Guarantor's obligations under this
guaranty are in addition to its obligations under any other existing or future
guaranties, each of which shall remain in full force and effect until it is
expressly modified or released in a writing signed by Lender.  Guarantor's
obligations under this guaranty are independent of those of the
Borrower.  Lender may bring a separate action, or commence a separate reference
or arbitration proceeding against Guarantor without first proceeding against the
Borrower, any other Person or any security that Lender may hold, and without
pursuing any other remedy.  The rights of Lender under this guaranty shall not
be exhausted by any action by Lender until the Guaranteed Obligations have been
paid and performed in full.
 
24.  Accounting Matters.  All accounting terms not specifically defined herein
shall be construed in accordance with GAAP.  Guarantor shall not change the
manner in which either the last day of its fiscal year or the last days of the
first three fiscal quarters of its fiscal years is calculated.
 
25.  Notices.  All notices, approvals, consents, and other communications under
this guaranty (“Notices”) must be given in accordance with and will be subject
to the terms and provisions of the Credit Agreement.  Notices must be mailed or
delivered, if to Guarantor, to the address adjacent Guarantor’s signature below;
if to Lender, to 45 E. River Park Place West, Suite 401, Fresno, CA 93720,
Attention:  Commercial Loan Administration Services; and in the case of any
other Person, to the address designated by that Person in a notice to Guarantor
and Lender.
 
26.  General.  This guaranty may be executed in counterparts, each of which will
be an original and all of which together are deemed one and the same
instrument.  This guaranty shall be interpreted in light of the drafting
conventions specified in the Credit Agreement, which conventions are
incorporated herein by this reference.  No provision or waiver in this guaranty
shall be construed as limiting the generality of any other waiver contained in
this guaranty.  Each Party has participated in negotiating and drafting this
guaranty, so if an ambiguity or a question of intent or interpretation arises,
this guaranty is to be construed as if the parties had drafted it jointly, as
opposed to being construed against a Party because it was responsible for
drafting one or more provisions of this guaranty.  This guaranty shall inure to
the benefit of and shall be binding upon the parties and their respective
successors and assigns; provided, that Guarantor shall not assign its rights or
obligations hereunder without Lender's prior written consent.  Lender may
transfer all or any portion of its rights under this guaranty and the Loan
Documents to any other Person.  Lender may disclose to any actual or proposed
transferee any information that Guarantor has delivered to Lender in connection
with the negotiation of this guaranty or pursuant to the Loan Documents; and
Guarantor shall cooperate fully with Lender in providing that information to any
actual or proposed transferee.  All rights and remedies under this guaranty and
the Secured Obligation Documents are cumulative, and the exercise of any one or
more of them does not constitute an election of remedies.  Any provision of any
Secured Obligation Document which is prohibited or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of that Secured Obligation Document or affecting the validity or
enforceability of that provision in any other jurisdiction; except that if such
provision relates to the payment of any monetary sum, then Lender may, at its
option, declare all Guaranteed Obligations immediately due and payable.  This
guaranty may not be amended, changed, modified, altered or terminated without
the prior written consent of Lender.
 
Tahoe Stateline Venture, LLC
Guaranty
 
80241.00434\9465920.1
6

--------------------------------------------------------------------------------

 
27.  Optically Imaged Reproductions.  Lender may make an optically imaged
reproduction of any or all Loan Documents and, at its election, destroy the
original or originals.  Guarantor consents to the destruction of the original or
originals and agrees that a copy of the optically imaged reproduction of any
Loan Document will be the equivalent of and for all purposes constitute an
"original" document.  For purposes of this section, "for all purposes" includes
use of the optically imaged reproduction (a) to prove the content of the
original document at trial, mediation, arbitration or administrative hearing;
(b) for any business purpose; (c) for internal or external audits and/or
examination by or on behalf of Governmental Authorities; (d) in canceling or
transferring any document; and (e) in conjunction with any other transaction
evidenced by the original document.
 
28.  Entire Agreement.  This guaranty: (i) represents the sum of the
understandings and agreements between Lender and Guarantor concerning this
credit; (ii) replaces any prior oral or written agreements between Lender and
Guarantor concerning this credit; and (iii) is intended by Lender and Guarantor
as the final, complete and exclusive statement of the terms agreed to by
them.  In the event of any conflict between this guaranty and any other
agreements required by this guaranty, this guaranty will prevail.
 
29.  Governing Law.  This guaranty shall be governed and interpreted by applying
the laws of the State of California (the "Governing Law State") without regard
to its conflict of laws principles.
 
30.  JURISDICTION AND VENUE.  GUARANTOR IRREVOCABLY AGREES THAT, AT THE OPTION
OF LENDER, ALL ACTIONS, PROCEEDINGS OR COUNTERCLAIMS ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT WILL BE LITIGATED IN THE SUPERIOR
COURT OF CALIFORNIA, FRESNO COUNTY, CALIFORNIA, OR THE UNITED STATES DISTRICT
COURT FOR THE EASTERN DISTRICT OF CALIFORNIA.  GUARANTOR IRREVOCABLY CONSENTS TO
SERVICE, JURISDICTION, AND VENUE OF THOSE COURTS FOR ALL SUCH ACTIONS,
PROCEEDINGS AND COUNTERCLAIMS AND WAIVES ANY OTHER VENUE TO WHICH IT MIGHT BE
ENTITLED BY VIRTUE OF DOMICILE, HABITUAL RESIDENCE OR OTHERWISE. FINAL JUDGMENT
AGAINST GUARANTOR IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT, A CERTIFICATE
OR EXEMPLIFIED COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE JUDGMENT OR IN
ANY OTHER MANNER PROVIDED BY LAW.  GUARANTOR IRREVOCABLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW (A) ANY OBJECTION WHICH IT MAY HAVE NOW OR IN
THE FUTURE TO THE LAYING OF THE VENUE OF ANY SUCH ACTION, SUIT OR PROCEEDING IN
ANY COURT REFERRED TO IN THE FIRST SENTENCE ABOVE; (B) ANY CLAIM THAT ANY SUCH
ACTION, SUIT OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM; (C) ITS
RIGHT OF REMOVAL OF ANY MATTER COMMENCED BY ANY OTHER PARTY IN THE COURTS OF THE
STATE OF CALIFORNIA TO ANY COURT OF THE UNITED STATES OF AMERICA; (D) ANY
IMMUNITY WHICH IT OR ITS ASSETS MAY HAVE IN RESPECT OF ITS OBLIGATIONS UNDER
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT FROM ANY SUIT, EXECUTION, ATTACHMENT
(WHETHER PROVISIONAL OR FINAL, IN AID OF EXECUTION, BEFORE JUDGMENT OR
OTHERWISE) OR OTHER LEGAL PROCESS; AND (E) ANY RIGHT IT MAY HAVE TO REQUIRE THE
MOVING PARTY IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN ANY OF THE COURTS
REFERRED TO ABOVE ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT TO POST SECURITY FOR THE COSTS OF GUARANTOR OR TO POST A
BOND OR TO TAKE SIMILAR ACTION.
 
31.  Credit Report.  Lender is authorized to order a credit report and verify
all other credit information, including past and present loans and standard
references from time to time to evaluate the creditworthiness of
Guarantor.  Without limitation, a copy of the consent for release of
information, general authorization or similar document on file with Lender shall
authorize third Persons to provide the information requested from time to time.
 
Tahoe Stateline Venture, LLC
Guaranty
 
80241.00434\9465920.1
7

--------------------------------------------------------------------------------

 
32.  WAIVER OF TRIAL BY JURY.  GUARANTOR (A) COVENANTS AND AGREES NOT TO ELECT A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING FOR THE RESOLUTION OF ANY DISPUTE,
CONTROVERSY OR CLAIM THAT ARISES OUT OF OR RELATES TO: (I) THIS GUARANTY; OR
(II) ANY GUARANTEED OBLIGATION, WHETHER ARISING IN CONTRACT, TORT OR BY STATUTE
(INDIVIDUALLY A "DISPUTE"); AND, (B) TO THE EXTENT PERMITTED BY APPLICABLE LAW,
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY CONTROVERSY OR CLAIM TO THE EXTENT
SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THE PROVISIONS OF THIS SECTION ARE
GIVEN KNOWINGLY AND VOLUNTARILY; AND ARE A MATERIAL INDUCEMENT FOR LENDER
ENTERING INTO THE CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS.
 
Guarantor is signing this guaranty effective as of the day and year first
written above.
 
 
GUARANTOR
 



 
OWENS REALTY MORTGAGE, INC., a Maryland corporation
Address for notices:
 
By: 
_____________________________________________                                                                          
WILLIAM C. OWENS
President
2221 Olympic Blvd.
Walnut Creek, CA 94595
Attention:  William C. Owens





 

Tahoe Stateline Venture, LLC
Guaranty
 
80241.00434\9465920.1
 
8

--------------------------------------------------------------------------------

 
